UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-4485



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


GREGORY A. HASTON, II,

                                                 Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CR-04-102)


Submitted:   January 4, 2006                 Decided:   January 25, 2006


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Charleston, West Virginia, for Appellant.
Charles T. Miller, Acting United States Attorney, John J. Frail,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Gregory A. Haston, II, pled guilty to one count of

attempt to possess with intent to distribute cocaine in violation

of 21 U.S.C. § 846 (2000).    Haston was sentenced to thirty-seven

months’ imprisonment followed by a three-year term of supervised

release.   Finding no error, we affirm.

           On appeal, Haston argues that the retroactive application

of the remedial holding in United States v. Booker, 543 U.S. 220

(2005), violates due process.    He asserts that “[d]ue process, as

informed by ex post facto principles,” prevents a court from

retroactively exposing him to a greater sentence than that which

might have been imposed under the formerly mandatory sentencing

guidelines.   We have throughly reviewed Haston’s claim and find it

to be without merit.   See United States v. Dupas, 419 F.3d 916 (9th

Cir. 2005) (rejecting ex post facto claim); United States v.

Jamison, 416 F.3d 538, 539-40 (7th Cir. 2005) (same); United

States v. Lata, 415 F.3d 107, 110-12 (1st Cir. 2005) (same); United

States v. Scroggins, 411 F.3d 572, 576 (5th Cir. 2005) (same);

United States v. Duncan, 400 F.3d 1297, 1306-08 (11th Cir. 2005)

(same), cert. denied, __ S. Ct. __, 2005 WL 2493971 (U.S. Oct. 11,

2005) (No. 05-5467).

           Haston also asserts that the sentence imposed by the

district court was unreasonable under this court’s decision in

United States v. Hughes, 401 F.3d 540, 547 (4th Cir. 2005), because


                                - 2 -
the   sentence    was   “greater   than   necessary   to   comply    with    the

purposes of sentencing.”

            Haston’s thirty-seven-month sentence was not only within

the advisory guideline range, but also well below the statutory

maximum of twenty years.      Furthermore, the sentence imposed by the

district court was reasonable as the court appropriately treated

the guidelines as advisory, calculated and considered the guideline

range, and weighed the relevant 18 U.S.C. § 3553(a) (2000) factors.

Finally, Haston’s assertion that his sentence was greater than

necessary    to   satisfy    the   purposes    discussed     in     18    U.S.C.

§ 3553(b)(2) is purely speculative. Thus, we conclude there was no

error in Haston’s sentence.

            We affirm the district court’s judgment.              We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                         AFFIRMED




                                    - 3 -